DETAILED ACTION
The communication dated 11/21/2022 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group III, Species Group IV(a), and Species Group V(a) in the reply filed on 11/21/2022 is acknowledged.
Claims 1-11, 15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. U.S. Publication 2006/0236556 (henceforth referred to as Ferguson).
As for claim 12, Ferguson teaches a dishwasher system (paragraph [0011]; Fig. 1), comprising: a dishwasher (paragraph [0011]; Fig. 1: part 20) having a tub portion (paragraph [0011]; Fig. 1: part 28), equivalent to the claimed tub, configured to house dishes therein (paragraph [0011]; Fig. 1); a door (paragraph [0011]; Fig. 1: part 34), equivalent to the claimed door assembly, configured to selectively seal tub portion 28 (paragraph [0011]; Fig. 1), door 34 including an inlet nozzle arranged on the inside of door 34 (paragraph [0013]; Fig. 1); and a vent channel (paragraph [0013]; Fig. 1: part 62), equivalent to the claimed duct, fluidly connected to the inlet nozzle and configured to transfer the air through door 34 and out an outlet nozzle (paragraph [0013]; Fig. 1).
Examiner regards the operation of the claimed dishwasher system, dishwasher, inlet nozzle, and duct as intended use of the apparatus’ structure. The dishwasher system would be capable of cleaning dishes (paragraph [0011]; Fig. 1). Dishwasher 20 would be capable of running a dishwasher cycle having a plurality of phases including a drying phase (paragraph [0013]; Fig. 1). The inlet nozzle would be capable of receiving hot and moist air from tub portion 28 following a rinse phase of the cycle (paragraph [0013]; Fig. 1). Vent channel 62 would be capable of transferring the air during the drying phase of the dishwasher cycle to cool the air within tub portion 28 (paragraph [0013]; Fig. 1). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claim 16, Ferguson further teaches that vent channel 62 extends from the top of door 34 to the bottom of door 34 (paragraph [0013]; Fig. 1).
As for claim 17, Ferguson further teaches that the outlet nozzle is arranged at the bottom of door 34 and is configured to transfer the air from vent channel 62 out to an area external to dishwasher 20 (paragraph [0013]; Fig. 1).
As for claim 19, Ferguson further teaches that the inlet nozzle is configured to receive the hot and moist air from tub portion 28 (paragraph [0013]; Fig. 1).
Examiner regards the operation of the claimed inlet nozzle as intended use of the apparatus’ structure. The inlet nozzle would be capable of receiving hot and moist air upon door opening of door 34 to prevent the hot and moist air from coming into contact with surrounding cabinetry (paragraph [0013]; Fig. 1).
As for claim 20, Examiner regards the operation of the claimed outlet nozzle as intended use of the apparatus’ structure. The outlet nozzle would be capable of collecting condensation upon cooling the air and releases the condensation upon cycle completion (paragraph [0013]; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. U.S. Publication 2006/0236556 (henceforth referred to as Ferguson).
Ferguson teaches the features as per above.
As for claim 13, Ferguson differs from the instant claims in failing to teach that the inlet nozzle extends across the width of door 34 at the top of door 34. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 14, Ferguson differs from the instant claims in failing to teach that the inlet nozzle extends at least partially over the sides of door 34 forming a U-shaped nozzle. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711